Title: Rector Verheyk to John Adams, 10 November 1780
From: Verheyk, H.
To: Adams, John


     
      Monsieur
      
       Amsterdam, 10 November 1780
      
     
     La Desobeissance et L’impertinence de Monsieur votre Fils ainé, qui fait de son mieux pour corrompre son aimable Frere, n’etant plus a soufrir, puis qu’il cherche lui même par sa brutalité, a s’attirer le chatiment qu’il merite, dans l’Esperance de quitter les Ecoles, sous ce pretexte.
     Je vous prie donc Monsieur d’avoir la bonté de le retirer d’ici, plutot que de voir la Discipline publique rendue risible, puisque je serai a la fin obligé de le traiter selon les Loix de notre Ecole.
     
      J’ai L’honneur d’être Monsieur Votre Tres Humble Serviteur,
      H. Verheyk Rector Gymn. Publ.
     
    